Title: From Edward Hand to Moses Hazen, 14 August 1782
From: Hand, Edward
To: Hazen, Moses


                  
                     Dear Sir
                     Newburgh 14. Augt 1782.
                  
                  From the Complexion of the above order you will see the Necessity of your using every degree of dispatch in your power to complete and forward your return agreeably to the inclosed form.
                  By your late monthly Return I find a number of men returned "furloughs expired" in your next they must be returned "deserted."
                  The General has ordered me to inform you that it is his positive order your men return’d at Cöös be immediately recall’d.  I am Dr Sir Yr &c.
                  
                     E.H.
                  
               